                                                              USDC SDNY
                                                              DOCUMENT
                                                                                . -·        -J
                                                              ELECTRG ~ ,.CALLY FILED ,!
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                              DOC#:      ------.---  - 1
                                                                             ,,1l ·1 - I
                                                              D ~ - ;__, FILED: I;i.., ,/
POLARIS IMAGES CORPORATION,                               l   --==========.J
            Plaintiff,
                                                    19-CV-6582 (LAP) (BCM)
       -against-
                                                    ORDER
FOX NEWS NETWORK, LLC.,
            Defendant.

BARBARA MOSES, United States Magistrate Judge.

       Due to an unavoidable conflict on the Court's calendar, and as the parties discussed with

the Court's staff, the settlement conference scheduled for December 18, 2019, at 2:15 p.m. is

ADJOURNED sine die . No later than December 20, 2019, the parties shall file a joint letter

updating the Court on which of the following dates the parties and their counsel are available for

a rescheduled settlement conference: January 9, 16, 22, or 23, 2020. 1

Dated: New York, New York
       December 17, 2019                     SO ORDERED .




                                             BARBARA MOSES
                                             United States Magistrate Judge




1 As the Court's staff discussed with the parties, the Court is also available for a rescheduled
settlement conference this Friday, December 20, 2019, at 10:30 a.m. If the parties and their
counsel are available and wish for the Court to conduct a settlement conference at that time, they
shall file their joint letter making that request no later than December 18, 2019, at noon .
